UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1534


CAROL L. GRAY PIZZUTO,

                       Plaintiff – Appellant,

          v.

SCOTT R. SMITH; KEITH C. GAMBLE; STEPHEN M. FOWLER; D. LUKE
FURBEE; OFFICER S. A. ZIMMERMAN; OFFICER D. L. ROBINSON;
HONORABLE JAMES P. MAZZONE; HONORABLE ARTHUR M. RECHT;
HONORABLE RONALD E. WILSON; KENNETH W. BLAKE; JULIE L.
KREEFER; TONI VANCAMP, individually and collectively,

                       Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00149-FPS-JES)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol L. Gray Pizzuto, Appellant Pro Se. Diane G. Senakievich,
David Lee Wyant, BAILEY & WYANT, PLLC, Wheeling, West Virginia;
Stephen Mark Fowler, PULLIN, FOWLER, FLANAGAN, BROWN & POE,
PLLC, Charleston, West Virginia; Kenneth Louis Hopper, PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC, Morgantown, West Virginia;
Deva A. Solomon, Monte Lee Williams, STEPTOE & JOHNSON, LLP,
Morgantown, West Virginia; John Michael Hedges, Teresa Jean
Lyons, HEDGES LYONS & SHEPHERD, Morgantown, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carol    L.    Gray   Pizzuto   appeals    the    district     court’s

orders accepting the recommendations of the magistrate judge and

denying relief on her 42 U.S.C. § 1983 (2012) complaint.                            We

have     reviewed       the    record    and   find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Pizzuto v. Smith, No. 5:12-cv-00149-FPS-JES (N.D.W. Va.

July 1, 2013 & May 22, 2014).              We deny Pizzuto’s motion to file

electronic media.             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately       presented     in   the

materials      before    this    court   and    argument      would   not    aid   the

decisional process.



                                                                             AFFIRMED




                                          2